NO. 07-02-0337-CR

                                  IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                        JANUARY 24, 2003

                               ______________________________


                              ALAN ROYBAL SEPEDA, APPELLANT

                                                 V.

                               THE STATE OF TEXAS, APPELLEE


                             _________________________________

                    FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                        NO. B13712-0004; HONORABLE ED SELF, JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                   ABATEMENT AND REMAND


       Pursuant to a guilty plea, appellant was convicted of driving while intoxicated and

punishment was assessed at five years confinement, suspended. After a hearing on the State’s

motion to revoke, appellant’s community supervision was revoked and punishment was assessed

at the original five-year sentence and a $1,000 fine. Appellant perfected this appeal and the

clerk’s record was filed on September 10, 2002. On November 1, 2002, David Fortenberry filed



       *
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
a request for an extension of time in which to file the reporter’s record indicating that he was

unable to complete an approximate 50-page record due to his case load and was given until

December 2, 2002. The record has yet to be filed and no further request for an extension of time

was filed. Thus, we now abate the appeal and remand the cause to the trial court for further

proceedings. See Tex. R. App. P. 37.3(a)(2).


       Upon remand, the trial court shall immediately cause notice of a hearing to be given and,

thereafter, conduct a hearing to determine the following:


       1.      whether appellant desires to prosecute this appeal, and if so,
       2.      why appellant has been deprived of a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that appellant

does want to continue this appeal and is indigent, then the trial court shall also take such

measures as may be necessary to assure appellant a reporter’s record. The trial court shall

execute findings of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a supplemental

clerk’s record. A supplemental record of the hearing shall also be included in the appellate

record. Finally, the trial court shall file the supplemental records with the Clerk of this Court by

Friday, February 21, 2003.


       It is so ordered.


                                                     Per Curiam


Do not publish.




                                                 2